Citation Nr: 0324645	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  94-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back sprain with degenerative arthritis of the lumbar 
spine, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from December 1989 to April 1991 with 3 years, 4 months and 5 
days of prior active service.  The veteran also had 11 years, 
3 months and 1 day of prior inactive service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the RO.  

In August 1996 and May 2000, the case was remanded by the 
Board to the RO for additional development of the record.  

In an April 2003 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that the severity of the service-
connected low back disability has increased, such that a 
rating in excess of 10 percent is warranted for that 
disability.

The case was remanded by the Board to the RO in August 1996 
and again in May 2000.  

In the May 2000 remand, the Board noted that the VA 
examinations of record did not provide a measurable level of 
disability such that a decision on the merits could be 
reached.  

Thereafter, the Board undertook additional development on the 
issue of an increased rating, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The development included, among 
other things, an additional VA examination, held in June 
2003.  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidated the Board's development regulations 
noting a violation of the veteran's due process.  

On review, the RO has not had an opportunity to review the 
case based on all the evidence of record, particularly the 
most recent VA examination report of June 2003.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran due process of 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, the RO must 
undertake to review the veteran's claims 
in light of the additional evidence added 
to the record pursuant to the Board's 
development, particularly the VA 
examination report of June 2003.  The RO 
in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the veteran 
must be appropriately notified to provide 
additional information in support of his 
claim.  

2.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L.WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




